DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    GEICO INDEMNITY COMPANY,
                             Appellant,

                                     v.

                 TOTAL ORTHOPAEDICS CARE, P.A.,
                    a/a/o VALENTA AUBERRY,
                            Appellee.

                               No. 4D21-231

                            [August 18, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Robert W. Lee, Judge; L.T. Case Nos.
062016SC019741AXXXCE and 062018AP025702AXCCCE.

  Michael A. Rosenberg, Peter D. Weinstein, and Adrianna de la Cruz-
Muñoz of Cole, Scott & Kissane, P.A., Plantation, for appellant.

  David B. Pakula of David B. Pakula, P.A., Pembroke Pines, and Gary
Marks of Marks & Fleischer, Fort Lauderdale, for appellee.

PER CURIAM.

   Geico Indemnity Company appeals the county court’s judgment against
it. For the reasons we explained in Geico Indemnity Co. v. Muransky
Chiropractic P.A., No. 4D21-457, 2021 WL 2584107 (Fla. 4th DCA June
24, 2021), and in our opinion in Geico General Ins. Co. v. Hallandale Beach
Orthopedics, Inc., 4D21-206 (Fla. 4th DCA Aug. 18, 2021), we reverse and
remand. On remand, the court must determine, or the parties must
stipulate, whether the amount billed was less than 80% of 200% of the
statutory fee schedule. If so, the court may enter judgment against Geico
in accordance with Muransky.

   Reversed and remanded.

DAMOORGIAN, KUNTZ and ARTAU, JJ., concur.

                           *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2